                 Case 2:20-cr-00111-JCC Document 60 Filed 02/09/21 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0111-JCC
10                             Plaintiff,                     ORDER
11          v.

12   ISAIAH WILLOUGHBY,

13                             Defendant.
14

15          This matter comes before the Court on the Government’s motion to continue trial (Dkt.
16   No. 57). Defendant is charged by indictment with arson. (Dkt. No. 24.) Trial is currently
17   scheduled for March 1, 2021. (Dkt. No. 38.) The Government moves to continue the trial based
18   upon the continuing impact of the COVID-19 pandemic. (Dkt. No. 57 at 3–5.) Defendant
19   opposes a continuance in this matter. (Dkt. No. 58.) Having thoroughly considered the motion,
20   the relevant record, and General Orders 01-20, 02-20, 03-20, 04-20, 07-20, 08-20, 13-20, 15-20,
21   and 18-20 of the United States District Court for the Western District of Washington, addressing
22   measures to reduce the spread and health risks from COVID-19, which are incorporated herein
23   by reference, the Court GRANTS the Government’s motion for the reasons explained below.
24          The Government seeks a continuance because the COVID-19 pandemic makes it unlikely
25   that it will be possible to proceed with a jury trial on March 1, 2021. (Dkt. No. 62 at 2–3.) The
26   Government cites findings from General Order 18-20, which are incorporated by reference


     ORDER
     CR20-0111-JCC
     PAGE - 1
               Case 2:20-cr-00111-JCC Document 60 Filed 02/09/21 Page 2 of 3




 1   herein. (See id. at 2–3 (citing W.D. Wash., General Order No. 18-20 at 2 (Dec. 30, 2020).) As the

 2   General Order indicates, despite the current vaccine rollout, “the majority of individuals with

 3   business in the Courthouses, including potential jurors, will not be fully vaccinated before March

 4   31, 2021.” W.D. Wash., General Order No. 18-20 at 2. As a result, limiting the size and

 5   frequency of gatherings remains critical to preventing serious illness and death from COVID-19.

 6   The continuing public health situation resulting from the pandemic also limits the availability

 7   and ability of witnesses, counsel, and Court staff to be present in the courtroom. Further, because

 8   of the recommendations that individuals at higher risk of contracting this disease—including
 9   individuals with underlying health conditions, individuals age 60 and older, and individuals who
10   are pregnant—avoid large groups of people, at this time, it would be difficult, if not impossible,
11   to get a jury pool that would represent a fair cross section of the community. Based on the
12   recommendations, it would also be medically inadvisable to do so.
13          For these reasons, the Court CONTINUES trial to April 12, 2021 and FINDS as follows:
14          1. In light of the recommendations made by the Centers for Disease Control and
15              Prevention and Public Health for Seattle and King County regarding social distancing
16              measures required to stop the spread of this disease, it is not possible to proceed with
17              trial on the current case schedule. See 18 U.S.C. § 3161(h)(7)(B)(i).
18          2. Because of the recommendations that the many individuals at higher risk of

19              contracting this disease avoid large groups of people, and because vaccination of

20              those groups is not complete, it would be difficult, if not impossible, on the current

21              case schedule to obtain a jury pool that would represent a fair cross section of the

22              community. See 18 U.S.C. § 3161(h)(7)(B)(i). Based on the recommendations, it

23              would also be medically inadvisable to do so.

24          3. As a result, the failure to grant a continuance of the trial date in this case would likely

25              result in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).

26          4. Therefore, the ends of justice served by continuing the trial in this case outweighs the


     ORDER
     CR20-0111-JCC
     PAGE - 2
              Case 2:20-cr-00111-JCC Document 60 Filed 02/09/21 Page 3 of 3




 1             best interest of the public and Defendant in a speedier trial. 18 U.S.C.

 2             § 3161(h)(7)(A).

 3   Accordingly, the Court ORDERS:

 4         1. Trial in this matter is CONTINUED to April 12, 2021.

 5         2. The period of time between the date of this Order and the new trial date is an

 6             excludable time period under 18 U.S.C. § 3161(h)(7)(A).

 7         DATED this 9th day of February 2021.




                                                         A
 8
 9

10
                                                         John C. Coughenour
11                                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR20-0111-JCC
     PAGE - 3
